Title: Franklin’s Private Responses to Chaumont’s Revised Account: Two Drafts, [after 9 July 1782]
From: Franklin, Benjamin
To: 


I.

  [after July 9, 1782]
  Remarks upon M. de Chaumont’s second Account dated July 9. 1782.

Tho’ in his first Acct he had charg’d a Draft made on me by Mr Williams for 240,000 Livres as being pour le montant du fret du Vaisseau le Marquis de la Fayette, and had signed a Receipt in full accordingly, yet in this second Account he charges 294,800 livres as the montant of that Freight. Which is an Overcharge of 54,800 Livres.
He gives Credit for 200,000 livres paid by me in Acceptances of his Drafts, but no Notice is taken of the remaining 40,000 livres included in Mr Williams Draft; query, has not that Draft been paid?
He charges 107,082.10.0 livres for an imaginary Advantage he might have had if he had received Paymt. for his Cloth in America; but the Charge is that first Proposition of his, being made at his Request, & for his Accomodation, and if it had not, & if the Charge had not been made no such Advantage could have accru’d to him as he supposes, this whole Charge is groundless.
Suppose the Mere Boby return’d empty.—
Why did not M C lade her with what
  he had a right to load her
  he might even have put more
 
II.
Case
A, a Stranger, desirous of sending a Cargo of Provisions to his Island on an Emergency, prevail’d with B to assist him with his Credit in doing it. B procur’d part of the Provisions on Credit, and charter’d a Ship to transport them, on low Freight, but on condition of paying her Value to the Owners in case of Loss. The Ship and Cargo was lost, the Creditors & Owners came upon B for Payment, threatning Suits which would have ruin’d him. He apply’d to A, who delay’d some time, but at last paid the whole, delivering B from his Anxiety by discharging his Engagements.
Question. Whether according to the Custom of Merchants, B has merited some Commission for this Transaction, and what Commission?
